In a filiation proceeding, the appeal (by permission) is from an order of the Family Court, Kings County, dated April 10, 1978, which denied appellant’s motion for an examination before trial of the petitioner and her assignor. Order reversed, on the law, and motion granted, without costs or disbursements. The examination shall proceed at a time and place to be fixed in a written notice of not less than 20 days to be given by the appellant, or at such time and place as the parties may agree. Appellant is entitled to an examination before trial as of right without the necessity of showing special circumstances (see Matter of Maureen E. O’H. v Nicholas C., 65 AD2d 491). Damiani, J. P., Suozzi, Lazer and Rabin, JJ., concur.